Citation Nr: 1200790	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-13 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability. 

2.  Entitlement to an initial rating in excess of 20 percent for a bladder disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for a lumbar spine disability and for a bladder disability, rating both 10 percent disabling, effective November 30, 2005.  By a July 2008 rating decision, the RO increased the ratings for both disabilities to 20 percent, each effective November 30, 2005.

This case was previously before the Board in July 2010, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Since November 30, 2005, the effective date of service connection, the preponderance of the evidence demonstrates that the Veteran's lumbar spine disability (degenerative disc disease with spinal stenosis) has been manifested by forward flexion of the thoracolumbar spine limited to 50 degrees or less, but more than 30 degrees.  It has not been productive of any incapacitating episodes within the past 12 months, and ankylosis has not been shown. 

2.  Since November 30, 2005, the effective date of service connection, the Veteran's lumbar spine disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

3.  Since November 30, 2005, the effective date of service connection, the Veteran's lumbar spine disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

4.  Since November 30, 2005, the effective date of service connection, the Veteran's overactive bladder has not required the wearing of absorbent materials and the evidence of record weighs against a finding that the Veteran's urinary frequency results in voiding in intervals of less than one hour per day or awakening to void five times or more during the night.  


CONCLUSIONS OF LAW

1.  Since November 30, 2005, the effective date of service connection, the criteria for a rating in excess of 20 percent rating for the orthopedic manifestations of a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5235-5243 (2011). 

2.  Since November 30, 2005, the effective date of service connection, the criteria for a separate 10 percent rating for the neurological manifestations of a lumbar spine disability (mild incomplete paralysis of the right sciatic nerve) have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2011). 

3.  Since November 30, 2005, the effective date of service connection, the criteria for a separate 10 percent rating for the neurological manifestations of a lumbar spine disability (mild incomplete paralysis of the left sciatic nerve) have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2011). 

4.  Since November 30, 2005, the effective date of service connection, criteria for a rating in excess of 20 percent for a bladder disability have not been met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b) , 4.115a, 4.115b Diagnostic Code 7527 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (West 2002 & Supp. 2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his lumbar spine disability and bladder disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for his lumbar spine disability and bladder disability were granted and an initial rating was assigned in the January 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, in August 2010, the Veteran submitted the private treatment records pertinent to his claims, as he specifically noted in his August 2010 statement and on the authorization to release records that he also submitted.  The remainder of his medical records were stated to be at the VA, and those outstanding records were obtained on remand.  The Veteran has also been afforded VA examinations in October 2005, February 2007, May 2008, and September 2010 in order adjudicate his initial rating claims.  Although the Veteran has submitted statements that he found the examinations to be inadequate because the examiners did not take into account the severity of his disk disease, the Board finds these examinations to be adequate in order to evaluate the Veteran's lumbar spine disability as they include an interview with the Veteran, a review of the record, and a full physical examination, including the necessary range of motion tests, Deluca considerations, and neurological testing.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Lumbar Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2011).  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The Veteran's lumbar spine disability has been rated 20 percent disabling under DC 5242.  Diagnostic Code 5242 pertains to degenerative arthritis.  38 C.F.R. § 4.71a, DC 5242.  Because the Veteran has been shown to have spinal stenosis and intervertebral disc syndrome, DCs 5238 and 5243 are also applicable in this case.  Also, DCs 5003 and 5010, which also pertain to arthritis, are also applicable in this case.  

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (5236), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (5240), or spinal fusion (5241).  Significantly, VA examinations and the VA and private treatment records do not evidence that the Veteran suffers from those conditions.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in this case. 

The Board finds that Diagnostic Codes 5003 and 5010, however, do not provide a basis for an increased rating in this case.  The lumbar vertebrae are considered a group of minor joints that is ratable on parity with a major joint.  38 C.F.R. § 4.45.  Significantly, Diagnostic Codes 5003 and 5010 do not allow for the assignment of a rating higher than 20 percent.  Accordingly, the evidence does not support a higher rating under either DC 5003 or DC 5010.  38 C.F.R. § 4.71a , DC 5003, 5010 (2011). 

The Board will first look to the General Rating Formula for Diseases and Injuries of the Spine, which assigns a 20 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine (2011). 

Turning to the evidence of record, on October 2005 VA examination, the Veteran reported that his back was stiff and hurt him constantly.  He stated that the back pain traveled to his legs.  It was burning and aching in nature.  The pain was brought on by physical activity or on its own.  The pain was relieved by rest or with topical pain cream.  He could function with the pain, depending on the pain level.  He had incapacitation due to back pain once in the previous year.  He could not stand too long without back pain.  Physical examination revealed normal posture and gait.  There was no radiation of pain, muscle spasm, or tenderness.  Straight leg raising was negative, bilaterally. There was no ankylosis.  Range of motion of the spine revealed forward flexion to 80 degrees, extension to 30 degrees, right and left lateral flexion to 25 degrees, and right and left rotation to 25 and 30 degrees, respectively.  There was no additional joint dysfunction due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion.  There was no evidence of intervertebral disc syndrome.   Neurological examination was negative for edema in either leg. Motor and sensory examination was normal.  Deep tendon reflexes were normal.  X-ray examination showed the presence of degenerative disc disease.  

VA treatment records reflect that in May 2006, the Veteran reported that he had previously had a trapped nerve in his low back and had undergone two surgeries.  He had stiffness of the back in the morning.  He denied numbness or weakness.  His back pain was exacerbated by long periods of standing or sitting.  He was able to complete exercises when he was not in pain.  Physical examination revealed tenderness to palpation at the paraspinous areas.  There was full range of motion, with tenderness on lateral movements, bilaterally.  Straight leg raising was negative on both sides.  

A June 2006 private MRI revealed mild lumbar scoliosis.  There was degenerative disc disease from L3 to L5.

VA treatment records reflect that in June 2006, the Veteran reported having intermittent pain and stiffness in the low back.  When he was sedentary, the pain was controlled.  The pain would move into both paravertebral areas.

In August 2006, the Veteran submitted a statement that he could barely twist due to back pain.  He had lost numerous days from work due to back pain.  His wife submitted a statement that the Veteran suffered constant back pain that would at times cause serious pain and restriction.  He was restricted in his ability to complete both domestic and work activities.  His colleague submitted a statement that he had observed the Veteran's back pain and his hesitation to perform tasks due to back pain.  The Veteran often took off work for treatment.

A September 2006 private treatment record reflects that the Veteran reported that he would take pain medication if he exacerbated his back by standing too long, bending, or completing yard work.  He denied any current numbness or pain in his legs.  There was some stinging and burning in his back, especially in the lower back and waste area.  Physical examination revealed that he had good heel to toe walking.  There was some atrophy in the left calf.  He was able to bend to 80 degrees, with some difficulty.  Straight leg raising was negative on the right, with pain at 90 degrees on the left.  Reflexes were impaired, with absent ankle jerk on the right, and 1+ on the left.  The impression was marked degenerative disk disease with moderate spinal stenosis.  

On February 2007 VA examination, the Veteran reported having constant, chronic back pain.  There was mild radiation to the right buttock.  He would have back pain whenever he completed tasks around the home.  The pain would dissipate with Motrin and rest.  There was some unprovoked numbness that would travel down his thighs to the mid calf level, sometimes on the left or on the right, but never both legs at the same time.  He reported having some weakness in the lower extremities, however, the examiner noted that there was normal strength on examination.  His spine condition impacted his ability to take his shoes on or off.  It did not prevent him from completing activities of daily living, such as toileting, eating, or grooming.  He had some difficulty with washing his feet.  Physical examination showed normal curvature of the spine.  There was no paraspinous muscle spasm.  There was a well-healed scar that was slightly hypertrophic at the lumbar spine.  It was normally pigmented and nontender.  Range of motion of the lumbar spine revealed forward flexion to 80 or 90 degrees, without limitation due to pain or stiffness, extension to 40 degrees, with pain at 30 degrees, bilateral lateral bending to 40 degrees, with pain at 30 degrees, and bilateral rotation to 30 degrees, without further pain or stiffness.  The Veteran could perform ten near-toe touches rapidly without having to slow down.  There was a slight flare-up on repetitive motion, with pain at 6/10.  There was no change to his range of motion testing on repetitive testing.  He had a slight limp prior to and after testing that did not change.  Neurological examination revealed Achilles tendon reflexes on the left to +1, and absent on the right.  The limited reflexes were unexplained because there was no evidence of abnormal patellar tendon reflexes, which would have been indicative of radiculopathy.  Sensation to light touch was normal.  There was evidence of intervertebral disk syndrome.  The diagnosis was marked degenerative disc disease with moderate spinal stenosis, no evidence of lumbar radiculopathy.  

A May 2007 private physical therapy record reflects range of motion testing  of forward flexion to 41 degrees, extension to 26 degrees, left lateral flexion to 40 degrees, and right lateral flexion to 34 degrees.  He had functional limitation to the activities of daily living, with reduced sleep and difficulty traveling.  There was lower extremity weakness, with 4/5 in both lower extremities on testing.  

Outpatient records from a Naval hospital reflect that in May 2007, there was no right or left leg weakness.  The Veteran had ongoing back pain that was worse when standing.  He was prescribed continuing pain medication for relief.  

VA treatment records reflect that in July 2007, the Veteran's reported having had sciatic symptoms in the previous few months.  An August 2007 EMG study showed left L5 radiculopathy, with no evidence of radiculopathy on the right.

In September 2007, the Veteran stated that he was missing work and popping pain pills in order to deal with his back pain.  He submitted a July 2007 MRI of the spine which showed substantial multi-level degenerative disk disease, stenosis, and disk bulges.  He had complained of numbness in his left lower leg. 

VA treatment records reflect that in November 2007, the Veteran reported that he was not currently taking pain medication for his back.  He reported having had left-sided radicular symptoms for years, that was currently resolved.  
On May 2008 VA examination, the Veteran reported having pain and soreness in the low back.  He would have a flare-up every three to four months, lasting for a number of weeks.  During a flare-up, he would not be able to go to work.  He had not had any incapacitating episodes in the previous 12 months.  He would use a back support in his chair at work, but did not use an assistive device.  He complained of symptoms of numbness.  Physical examination showed spasm on the left and right side of the back.  There was pain and tenderness on motion.  The spine had normal posture.  Detailed motor examination showed 5/5 throughout the lower extremities.  Sensory and reflex examination was normal in the lower extremities.  Range of motion of the spine revealed forward flexion to 50 degrees, with pain beginning at 25 degrees and ending at 50 degrees, and with range of motion limited to 45 degrees on repetitive testing, extension to 20 degrees, with pain, lateral flexion to 30 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  It was noted that the Veteran worked as an inspector for a personal property office.  He had lost four to five weeks from work in the previous year due to his back disability.  

VA treatment records reflect that in March 2009, the Veteran was assessed as being a good fusion candidate.  Motor examination was normal.  Sensory examination was normal but for being slightly decreased in the right calf.  Reflexes were +2 throughout.  In May 2009, the Veteran reported that he had pain in the lower lumbar spine that radiated to the right buttock.  He was able to tolerate his back pain with the help of medication and did not want to explore surgical options to treat his low back until the pain became unbearable or radiated further down his legs.  Neurological testing showed positive straight leg raising on the right side to 45 degrees, and to 90 degrees on the left side.  

On September 2010 VA examination, the Veteran reported that he primarily had pain and stiffness in his low back, with radiation to his right leg.  He would have flare-ups every two to four months, lasting three to seven days.  He would alleviate the pain with medication and a TENS unit.  The flare-ups would impair his functioning and he would have to miss work.  He had complaints of fatigue, weakness, stiffness, and spasm.  Physical examination revealed pain and tenderness with motion.  Range of motion testing revealed forward flexion to 65 degrees, with pain at 35 degrees, extension to 20 degrees, left and right lateral flexion to 25 degrees, and left and right rotation to 20 and 30 degrees, respectively.  There was objective evidence of pain on repetitive movement, however, there was no further limitation of motion.  Neurological examination showed normal reflex and sensory examination, bilaterally.  After reviewing the VA treatment records, the examiner diagnosed the Veteran with degenerative disc disease and osteoarthritis of the lumbar spine, with objective clinical evidence of right and left radiculopathy, shown on radiological testing and EMG studies.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

In this case, the Board finds that a higher rating is not warranted based upon the range of motion testing of the Veteran's lumbar spine because the evidence does not show ankylosis or limitation of lumbar spine flexion to 30 degrees.   Specifically, on October 2005, forward flexion was limited to no more than 80 degrees, on February 2007 VA examination, forward flexion was limited at most to 80 or 90 degrees, a May 2007 private treatment record showed forward flexion limited at most to 41 degrees, on May 2008 VA examination, forward flexion was limited to 50 degrees, with pain at 25 degrees, and on September 2010 VA examination, forward flexion was limited at most to 65 degrees, with pain at 35 degrees.  Although in May 2008, the examiner stated that pain began at 25 degrees, the Board does not find that such warrants a higher rating because the Veteran was able to forward flex further than 30 degrees even on repetitive testing, demonstrating that the pain felt did not further effect the Veteran's ability to forward bend. See Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).  Furthermore, when comparing that finding with the other evidence of record, including evidence that the Veteran was able to forward flex further than 30 degrees prior to and following the 2008 examination on repetitive testing, the Board finds that the Veteran's disability picture as a whole more approximately meets the criteria for the current 20 percent rating, as that rating represents his ability to forward flex throughout the majority of the appeal period.  

The Board next turns to the question of whether the Veteran is entitled to rating in excess of 20 percent based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS), which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011). 

In this case, the Veteran has reported on all VA examinations that his flare-ups have resulted in taking time off of work within the previous years.  However, VA examinations and treatment records do not otherwise reflect that the Veteran has been prescribed bed rest by a physician for at least four weeks.  The Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a rating higher than 20 percent based upon incapacitating episodes. 

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon combined orthopedic and neurological manifestations. 

For the reasons stated above, however, with regard to the orthopedic manifestations, the ranges of motion found on VA examinations and in the VA and private treatment records warrant at most a rating of 20 percent under the general rating formula.  As stated above, the requirements for a higher rating under the general rating formula, forward flexion of the thoracolumbar spine of 30 degrees or less, are not shown. 

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve. 

In this case, in resolving the benefit of the doubt in favor of the Veteran, the Board finds that separate 10 percent rating for mild impairment of the sciatic nerve for both the right and left lower extremities are warranted in this case.  When thoroughly reviewing the treatment records and VA examinations dated since November 2005, it appears that the Veteran had suffered from tingling, numbness, and pain that radiated to both the right and left lower extremities on an intermittent and sometimes sporadic basis.  Specifically, on October 2005 VA examination, despite that there were no objective findings of radiculopathy or sciatica, the Veteran reported that his back pain would often travel down both of his legs, in an aching and burning nature. VA treatment records dated in 2006 reflect that in September 2006, the Veteran had positive straight leg raising on the left.  There was some atrophy in the left calf.  Then, on February 2007 VA examination, the Veteran reported pain that radiated to his right buttock.  He had sensations of weakness in both lower extremities.  There was decreased strength in the Achilles tendon on both sides that was unexplainable.  While there were no signs of diagnosable radiculopathy, there was evidence of intervertebral disc syndrome and spinal stenosis.  In May 2007, there was continuing weakness in the lower extremities, which was documented as 4/5.  An August 2007 EMG showed left L5 radiculopathy.  In September 2007, he reported experiencing numbness in the left lower extremity.  On May 2008 VA examination, the Veteran reported experiencing symptoms of numbness in the lower extremities.  Once again, neurological testing was negative for radiculopathy.  However, VA treatment records showed that in March 2009, the Veteran had slightly decreased sensory examination in the right calf.  Finally, on September 2010 VA examination, the examiner found evidence of radiculopathy in both the right and left lower extremities.  Thus, the Board finds that the evidence demonstrates intermittent subjective complaints of pain, numbness, and tingling in both lower extremities throughout the appeal period, with formal, objective diagnoses of radiculopathy on the left in 2007, and on the right and left in 2010.  When taking into account the Veteran's reports of symptomatology, and that the Veteran currently carries a diagnosis of radiculopathy of both the right and left lower extremity, the Board finds that two separate 10 percent ratings are warranted for neurological manifestations of the right and left lower extremities, effective November 30, 2005, the effective date of service connection.  However, the Board finds that a rating higher than 10 percent is not warranted for either lower extremity because there is no evidence of moderate impairment to the sciatic nerve of either lower extremity.  Specifically, the Veteran's symptoms are of a sensory nature and there is no evidence of excruciating pain due to the diagnosed radiculopathy, muscle atrophy that was more than mild, or organic changes.  Significantly, the Veteran's radiculopathy of either lower extremity has not been described as moderate in degree on objective testing.

The Veteran contends that his lumbar spine disability flares up after any sort of activity, with bending or twisting, and with prolonged standing or sitting.  However, even if the Veteran does experience flare-ups of his lumbar spine disability, the Board finds it unlikely, and there is no evidence which suggests that, on repetitive use, his low back would be restricted by pain or other factors to only 30 degrees forward flexion or would result in ankylosis.  Significantly, on VA examinations conducted in 2005, 2007, 2008, and in 2010, the examiners' found no evidence of further restricted range of motion due to pain, nor was there indication of further functional loss due to pain.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the low back being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).   Accordingly, a rating higher than 20 percent is not warranted for the Veteran's lumbar spine disability.


Bladder Disability

The Veteran's overactive bladder has been rated as 20 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2011), which pertains to prostate gland injuries.  DC 7527 directs that the Veteran's disability be rated as either a voiding dysfunction or a urinary tract infection, whichever is predominant.  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2011). 

For voiding dysfunction, a 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day.  Voiding dysfunction requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating.  38 C.F.R. § 4.115a (2011). 

Urinary frequency with daytime voiding intervals between one and two hours, or awakening to void three to four times per night, warrants a 20 percent rating.  Urinary frequency with daytime voiding in intervals of less than one hour, or awakening in the night to void five or more times per night, warrants a 40 percent rating.  38 C.F.R. § 4.115a (2011).

Turning to the evidence of record, on October 2005 VA examination, the Veteran reported that his bladder trouble began after his back surgery.  On some days it felt like his bladder could not hold any water or fluids for more than 20 to 45 minutes at a time.  If he stood up, he would have to urinate right away.  There was no incontinence.  He would urinate seven or eight times per day, but never at night.  He did not have trouble starting urination.  Two or three times per week he felt that he had a weak bladder.  He would need to be near a bathroom which made it difficult to travel any length of time.  The diagnosis was overactive bladder syndrome.  Physical examination of the bladder and genitalia was unremarkable.  

In August 2006, the Veteran submitted a statement that he had to take a bottle with him whenever he drove in case he had to urinate.  He would often go dehydrated in order to avoid having to urinate.  

On February 2007 VA examination, the Veteran reported that there were some days in which he did not have a disturbed voiding pattern, but that most days he had to void nine to ten times per day with urgency such that he had to carry a bottle in his car in which to urinate so that he would not wet his paints.  He did not have any nocturia, except on occasion.  There was no hesitancy or dysuria.  He did not wear perineal pads.  He had not had recurrent urinary tract infections.  Physical examination revealed normal genitalia.  Urinalysis was normal.  Laboratory testing showed mildly elevated creatinine, however, that was not a cause of an overactive bladder.  The diagnosis was overactive bladder syndrome, not preventing the Veteran from his usual daily activities or occupation, but causing some inconvenience.  

VA treatment records reflect that in November 2007, the Veteran reported having an overactive balder two times per week, wherein he would need to urinate every 45 to 60 minutes.  He had some urgency, but no dysuria, hematuria, or nocturia.  A February 2008 urology consultation reflects an assessment of voiding dysfunction that was probably neurogenic in nature verses benign prostate hypertrophy.  Medication options were discussed with the Veteran.

On May 2008 VA examination, the Veteran's VA treatment records were reviewed which noted that the Veteran's symptoms were being managed on medication.  He was having a good flow and no urinary retention.  The Veteran reported that his overactive balder was stable, but not improved.  His bladder trouble was worse when he back pain was worse.  He reported that he urinated on an hourly basis during the day, but did not have to urinate during the night.  There was no hestinency, dysuria, urinary tract infections, or renal dysfunction.  Examination of the bladder was normal.  A previous rectal examination was reviewed.  The diagnosis was overactive bladder with residuals of urgency and frequency.  The condition impacted him because his job required that he drive for many hours and inspect homes.  

On September 2010 VA examination, the Veteran reported that he was taking medication to regulate his bladder, with good results.  He had urinary urgency, with no other symptoms.  He would need to urinate once per hour during the day, and one to two times during the night.  Examination of the bladder and urethra was normal.  There was no objective evidence of a bladder abnormality.  The Veteran's overactive bladder affected his ability to travel.

In this case, the Board finds that a higher rating for the Veteran's overactive bladder is not warranted.  First, there is no indication that the Veteran's overactive bladder requires the usage of absorbent materials.  Thus, a higher rating for voiding dysfunction is not warranted.  Next, when reviewing the Veteran's statements throughout the appeal period, and when weighing those statements with the clinical medical findings, it appears that the Veteran voids on average once per hour when he is experiencing urinary frequency, as is contemplated by the current 20 percent rating.  Although he has stated at least once that he tended to urinate in intervals of less than an hour, he then stated prior to and afterwards that he, on average, voided once an hour, or eight to nine times per day, with rare nocturia.  Furthermore, his symptoms did not occur every day. Thus, because the Veteran does not experience nocturia to the extent contemplated in the 40 percent rating, and, when he experiences an overactive bladder, such occurs between eight to ten times per day, it cannot be found that he voids in intervals of less than one hour on a daily basis.  Finally, on VA examination, his overactive bladder was not found to restrict his activities of daily living, rather, such disability was found to cause inconvenience to the Veteran only.  Thus, the Board finds that the weight of the probative evidence is against a higher rating in this case for the Veteran's overactive bladder.

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the evidence of record reflects that the Veteran has maintained employment despite his spine and bladder disabilities.  Moreover, the Veteran has not stated that his spine and bladder disabilities preclude his ability to work.  Therefore, the Board finds that the Veteran's spine and bladder disabilities do not render him unemployable. 

Moreover, insofar as the Veteran's spine and bladder disabilities interfere with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's spine and bladder disabilities may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected spine and bladder disabilities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's spine and bladder disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether higher ratings for the Veteran's service-connected spine and bladder disabilities might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505   (2007).  However, the Board finds that ratings higher than 20 percent for the spine and bladder disabilities are not warranted at anytime during the pendency of the appeal.  However, in resolving all doubt in favor of the Veteran, the Board concludes that the Veteran's neurological impairment of the right and left lower extremities warrants the assignment of separate ratings of 10 percent for each lower extremity, effective November 30, 2005, the effective date of service connection


ORDER

An initial rating in excess of 20 percent for a lumbar spine disability is denied.

A separate 10 percent rating for mild neurological impairment of the right lower extremity is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

A separate 10 percent rating for mild neurological impairment of the left lower extremity is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

An initial rating in excess of 20 percent for a bladder disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


